Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falkenman et al. (U.S. Patent Pub. No. 20140257162).
Regarding claim 1, Falkenman discloses a shell 21,22,23,30 (Paragraph 45 and Figure 1, structural frame comprised of base plate element 30, support elements 21,22, and anterior top section 23) for a walker 1 (Paragraph 45 and Figure 2, ankle foot orthosis 1), the shell 21,22,23,30 comprising: a base 30 configured to receive a foot of a user thereon (Paragraph 49 and Figure 7); a pair of side bodies 21,22 extending upwards from (Paragraph 45) the base 30, the pair of side bodies 21,22 configured to cover a left side and a right side of a part of a lower leg (Paragraph 46, each medial and lateral supporting element 21, 22 have a front portion further away from a centre axis running from the rear to the front of the ankle-foot orthosis than a rear portion for at least part of the length of the supporting elements 21, 22) of the user, respectively, while the foot of the user is received by (Paragraph 49 and Figure 7) the base 30; and a tibial body 23 that is rigid (Paragraph 58, material of the ankle-foot orthosis 1 with top section 23 has high structural strength being lightweight metals which are rigid) and fixed to (Paragraph 57, The ankle-foot orthosis 1 may advantageously be made of one integral part and thus comprise the same material through-out the whole ankle-foot orthosis 1, such that the top section 23 is integrally fixed to the supporting elements 21,22) each of the pair of side bodies 21,22, the tibial body 23 configured to cover a tibia (Paragraph 46, top sections 23 covers and follows user’s tibia) of the user while the foot of the user is received by (Paragraph 49 and Figure 7) the base 30.
Regarding claim 2, Falkenman discloses the invention as described above and further discloses wherein the tibial body 23 is integrally formed (Paragraph 57, The ankle-foot orthosis 1 may advantageously be made of one integral part and thus comprise the same material through-out the whole ankle-foot orthosis 1, such that the top section 23 is integrally fixed to the supporting elements 21,22) with each of the pair of side bodies 21,22. 
Regarding claim 3, Falkenman discloses the invention as described above and further discloses wherein the pair of side bodies 21,22 are integrally formed (Paragraph 57, The ankle-foot orthosis 1 may advantageously be made of one integral part and thus comprise the same material through-out the whole ankle-foot orthosis 1, such that the supporting elements 21,22 are integrally formed with the base plate element 30) with the base 30.
Regarding claim 4, Falkenman discloses the invention as described above and further discloses wherein the shell 21,22,23,30 is configured to receive the foot of the user at a rear side of the shell via an opening (Paragraphs 37-48 and Figure 3, rear opening between supporting elements 21,22 allows user’s foot to be inserted from a posterior side therethrough) provided between rear sides of the pair of side bodies 21,22. 
Regarding claim 5, Falkenman discloses the invention as described above and further discloses wherein the tibial body 23 is configured to connect to 24 (Paragraph 45 and Figures 1 and 7, top section 23 is provided with at least one and preferably two holders 24, for holding fastening means, i.e. a limb fastening member, such as a strap) a strap that extends across a calf of the user by extending across (Paragraph 52, fastening strap connected 24 to any of the sides of top section 23 extends posteriorly therefrom and across a lower calf part of the a leg for providing securement of the leg to the ankle foot orthosis 1) the opening (Paragraphs 37-48 and Figure 3, rear opening between supporting elements 21,22).
Regarding claim 6, Falkenman discloses the invention as described above and further discloses wherein the tibial body 23 is configured to connect to a tibial liner (Paragraph 52, a damping pad is oriented and attached to the inside of the interconnecting part 23. The damping pad, if used provides comfort to the wearer and is made of an elastic material, such as a soft fabric or a foam rubber).
Regarding claim 7, Falkenman discloses the invention as described above and further discloses wherein at least a portion (Figures 1-7, side portions of top section 23 connect with supporting elements 21,22) of the tibial body 23 is rigidly fixed (Paragraph 57, The ankle-foot orthosis 1 may advantageously be made of one integral part and thus comprise the same material through-out the whole ankle-foot orthosis 1, such that the top section 23 is rigidly and integrally fixed to the supporting elements 21,22) to each of the pair of side bodies 21,22.
Regarding claim 17, Falkenman discloses a rear-entry walker 1 (Paragraph 45 and Figure 2, ankle foot orthosis 1 with rear entrance for inserting foot) comprising: a shell 21,22,23,30 (Paragraph 45 and Figure 1, structural frame comprised of base plate element 30, support elements 21,22, and anterior top section 23) for a walker 1 (Paragraph 45 and Figure 2, ankle foot orthosis 1) comprising: a base 30 configured to receive a foot of a user thereon (Paragraph 49 and Figure 7); a pair of side bodies 21,22 extending upwards (Paragraph 45) from the base 30, the pair of side bodies 21,22 configured to cover a left side and a right side of a part of a lower leg (Paragraph 46, each medial and lateral supporting element 21, 22 have a front portion further away from a centre axis running from the rear to the front of the ankle-foot orthosis than a rear portion for at least part of the length of the supporting elements 21, 22) of the user, respectively, while the foot of the user is received by (Paragraph 49 and Figure 7) the base 30; and a tibial body 23 that is rigid (Paragraph 58, material of the ankle-foot orthosis 1 with top section 23 has high structural strength being lightweight metals which are rigid) and fixed to (Paragraph 57, The ankle-foot orthosis 1 may advantageously be made of one integral part and thus comprise the same material through-out the whole ankle-foot orthosis 1, such that the top section 23 is integrally fixed to the supporting elements 21,22) each of the pair of side bodies 21,22, the tibial body 23 configured to cover a tibia (Paragraph 46, top sections 23 covers and follows user’s tibia) of the user while the foot of the user is received by (Paragraph 49 and Figure 7) the base 30, wherein the shell 21,22,23,30 is configured to receive the foot of the user at a rear side of the shell via an opening (Paragraphs 37-48 and Figure 3, rear opening between supporting elements 21,22 allows user’s foot to be inserted from a posterior side therethrough) provided between rear sides of the pair of side bodies 21,22.
Regarding claim 18, Falkenman discloses the invention as described above and further discloses a tibial liner (Paragraph 52, a damping pad is oriented and attached to the inside surface of the interconnecting part 23. The damping pad, if used provides comfort to the wearer and is made of an elastic material, such as a soft fabric or a foam rubber) provided on an inner surface of the tibial body 23.
Regarding claim 19, Falkenman discloses the invention as described above and further discloses wherein the tibial body 23 is connected to (Paragraph 52, damping pad may be attached to the inside of interconnecting part 23 by means of an adhesive or other suitable fastening means such as a Velcro) the tibial liner (Paragraph 52, tibial dampening pad).
Regarding claim 20, Falkenman discloses the invention as described above and further discloses wherein at least a portion (Figures 1-7, side portions of top section 23 connect with supporting elements 21,22) of the tibial body 23 is rigidly fixed (Paragraph 57, The ankle-foot orthosis 1 may advantageously be made of one integral part and thus comprise the same material through-out the whole ankle-foot orthosis 1, such that the top section 23 is rigidly and integrally fixed to the supporting elements 21,22) to each of the pair of side bodies 21,22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenman et al. (U.S. Patent Pub. No. 20140257162), as applied to claim 1, in view of Hu et al. (U.S. Patent No. 20070293798).
Regarding claim 8, Falkenman discloses the invention as described above but fails to explicitly disclose wherein at least one from among the base and the pair of side bodies is configured to connect to a strap that extends across a top side of the foot of the user or a front side of the ankle of the user.
Hu teaches an analogous shell 34,36 (Paragraph 55 and Figure 1, shell comprised of struts 36 and base 34)  for an analogous walker 32 (Paragraph 55 and Figure 1, walker 32) wherein the analogous base 34,40 (Paragraph 55 and Figure 1, base 34 with resilient layer 40 provides a cushion between the foot and the upper surface of the plastic base 34) is configured to connect to (Paragraph 58 and Figure 1, D-ring 48 attached to base 34 connects with strap 51) a strap 51 that extends across a top side of the foot of the user (Paragraph 58 and Figure 1, strap 51 extends around a top side of the padded food).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the base of Falkenman, so that there is a connected strap extending across a top side of the foot of the user, as taught by Hu, in order to provide an improved walker shell with an enhanced base having an instep padded strap for allowing increased comfort and securement of the walker shell given by the instep strap surrounding a top of the foot of the user (Hu, Paragraph 58).
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenman et al. (U.S. Patent Pub. No. 20140257162) in view of Hu et al. (U.S. Patent No. 20070293798).
Regarding claim 9, Falkenman discloses a walker 1 (Paragraph 45 and Figure 2, ankle foot orthosis 1) comprising: a shell 21,22,23,30 (Paragraph 45 and Figure 1, structural frame comprised of base plate element 30, support elements 21,22, and anterior top section 23) comprising: a base 30 configured to receive a foot of the user thereon (Paragraph 49 and Figure 7); a pair of side bodies 21,22 extending upwards from (Paragraph 45) the base 30, the pair of side bodies 21,22 configured to cover a left side and a right side of a part of a lower leg of the user (Paragraph 46, each medial and lateral supporting element 21, 22 have a front portion further away from a centre axis running from the rear to the front of the ankle-foot orthosis than a rear portion for at least part of the length of the supporting elements 21, 22), respectively, while the foot of the user is received by (Paragraph 49 and Figure 7) the base 30; and a tibial body 23 that is rigid (Paragraph 58, material of the ankle-foot orthosis 1 with top section 23 has high structural strength being lightweight metals which are rigid) and fixed to (Paragraph 57, The ankle-foot orthosis 1 may advantageously be made of one integral part and thus comprise the same material through-out the whole ankle-foot orthosis 1, such that the top section 23 is integrally fixed to the supporting elements 21,22) each of the pair of side bodies 21,22, the tibial body 23 configured to cover a tibia (Paragraph 46, top sections 23 covers and follows user’s tibia) of the user while the foot of the user is received by (Paragraph 49 and Figure 7) the base 30.
However, Falkenman fails to explicitly disclose a liner configured to surround a portion of the foot of the user and the part of the lower leg of the user, the base configured to receive the foot of the user, within the liner, thereon. 
Hu teaches an analogous walker 32 (Paragraph 55 and Figure 1, walker 32) comprising a liner 42 (Paragraph 56 and Figure 1, Additional padding 42 extends around the foot, ankle and lower leg of the patient. The padding 42 is held in place between the struts including strut 36 by hook and loop material) configured to surround a portion of a foot of a user and a part of a lower leg of the user, the analogous base 34,40 (Paragraph 55 and Figure 1, base 34 with resilient layer 40 provides a cushion between the foot and the upper surface of the plastic base 34) configured to receive the foot of the user, within the liner 42, thereon. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the base of Falkenman, so that there is a liner configured to surround a portion of the foot of the user and the part of the lower leg of the user, as taught by Hu, in order to provide an improved walker having increased comfort as given by a liner padding covering the foot and lower leg (Hu, Paragraph 56).
Regarding claim 10, the combination of Falkenman in view of Hu discloses the invention as described above and further discloses wherein the tibial body 23 is integrally formed (Falkenman, Paragraph 57, The ankle-foot orthosis 1 may advantageously be made of one integral part and thus comprise the same material through-out the whole ankle-foot orthosis 1, such that the top section 23 is integrally fixed to the supporting elements 21,22) with each of the pair of side bodies 21,22.
Regarding claim 11, the combination of Falkenman in view of Hu discloses the invention as described above and further discloses wherein the pair of side bodies 21,22 are integrally formed (Falkenman, Paragraph 57, The ankle-foot orthosis 1 may advantageously be made of one integral part and thus comprise the same material through-out the whole ankle-foot orthosis 1, such that the supporting elements 21,22 are integrally formed with the base plate element 30) with the base 30.
Regarding claim 12, the combination of Falkenman in view of Hu discloses the invention as described above and further discloses wherein the shell 21,22,23,30 is configured to receive the foot of the user at a rear side of the shell via an opening (Falkenman, Paragraphs 37-48 and Figure 3, rear opening between supporting elements 21,22 allows user’s foot to be inserted from a posterior side therethrough) provided between rear sides of the pair of side bodies 21,22. 
Regarding claim 13, the combination of Falkenman in view of Hu discloses the invention as described above and further discloses a strap (Falkenman, Paragraph 45 and Figures 1 and 7, fastening means, i.e. a limb fastening member, such as a strap), wherein the tibial body 23 is configured to connect to 24 (Falkenman, Paragraph 45 and Figures 1 and 7, top section 23 is provided with at least one and preferably two holders 24, for holding fastening means, i.e. a limb fastening member, such as a strap) the strap such that the strap extends across a calf of the user by extending across (Falkenman, Paragraph 52, fastening strap connected 24 to any of the sides of top section 23 extends posteriorly therefrom and across a lower calf part of the a leg for providing securement of the leg to the ankle foot orthosis 1) the opening (Falkenman, Paragraphs 37-48 and Figure 3, rear opening between supporting elements 21,22).
Regarding claim 14, the combination of Falkenman in view of Hu discloses the invention as described above and further discloses a tibial liner (Falkenman, Paragraph 52, a damping pad is oriented and attached to the inside of the interconnecting part 23. The damping pad, if used provides comfort to the wearer and is made of an elastic material, such as a soft fabric or a foam rubber), wherein the tibial body 23 is configured to connect to (Paragraph 52) the tibial liner (Falkenman, Paragraph 52, tibial damping pad).
Regarding claim 15, the combination of Falkenman in view of Hu discloses the invention as described above and further discloses wherein at least a portion (Falkenman, Figures 1-7, side portions of top section 23 connect with supporting elements 21,22) of the tibial body 23 is rigidly fixed (Falkenman, Paragraph 57, The ankle-foot orthosis 1 may advantageously be made of one integral part and thus comprise the same material through-out the whole ankle-foot orthosis 1, such that the top section 23 is rigidly and integrally fixed to the supporting elements 21,22) to each of the pair of side bodies 21,22.
Regarding claim 16, the combination of Falkenman in view of Hu discloses the invention as described above and further discloses:
Falkenman fails to explicitly disclose a strap, wherein at least one from among the base and the pair of side bodies is configured to connect to the strap such that the strap extends across a top side of the foot of the user or a front side of an ankle of the user.
Hu teaches a strap 51 (Paragraph 58 and Figure 1, D-ring 48 attached to base 34 connects with strap 51), wherein the analogous base 34,40 (Paragraph 55 and Figure 1, base 34 with resilient layer 40 provides a cushion between the foot and the upper surface of the plastic base 34) is configured to connect to 48 the strap 51 such that the strap 51 extends across a top side of the foot of the user Paragraph 58 and Figure 1, strap 51 extends around a top side of the padded food).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the base of Falkenman, so that there is a connected strap extending across a top side of the foot of the user, as taught by Hu, in order to provide an improved walker shell with an enhanced base having an instep strap for allowing increased comfort and securement of the walker shell given by the instep strap surrounding a top of the foot of the user (Hu, Paragraph 58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
George (U.S. Patent No. 20120330206) teaches a shell 5 (Paragraph 19 and Figure 10, structural frame 5) for a walker 4 (Paragraph 19 and Figure 10, Floor Reaction Orthosis 4) with a base 40 (Paragraph 21 and Figure 10, foot plate 40) and a pair of side bodies 10 (Paragraph 21 and Figure 10, medial and lateral struts 10 formed of lower portion 20 and upper portion joined at an anterior middle portion 15)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786